Citation Nr: 1744223	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-24 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a rating in excess of 30 percent for migraine headaches.

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Niki Fisher, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1971, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2015, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO. A transcript of that hearing is of record.
 
In April 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 




FINDINGS OF FACT

1. The combined severity of the Veteran's right and left ear hearing acuity at any given time warrants a rating of, at most, 10 percent. There is no medical evidence that the Veteran's service-connected hearing loss disability has been manifested by hearing loss greater than Level V impairment in each ear, or that his hearing loss disability has been manifested by any symptom or functional loss not contemplated in the schedular criteria for hearing loss.

2. The Veteran's migraine headaches have not been manifested by frequent prostrating and prolonged attacks that are productive of severe economic inadaptability.

3. The Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas.

4. The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for a disability rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2016).

3. The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2016).

4. With resolution of reasonable doubt in the Veterans favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016). There has been no contention to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Bilateral Hearing Loss

The Veteran appeals the denial of a rating in excess of 10 percent for bilateral hearing loss. 

The Veteran's bilateral hearing loss has been evaluated as 10 percent disabling under the provisions of Diagnostic Code 6100. See 38 C.F.R. § 4.85. In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

Initially, the Board observes that the Veteran has received some VA treatment for his bilateral hearing loss, including hearing aids. 

In association with his claim for increase, the Veteran was provided a VA audiological examination in August 2011. Audiological evaluation disclosed an average auditory threshold at 50 dB in the right ear and 48 dB in the left ear. Speech discrimination testing using the Maryland CNC test disclosed 80 percent word recognition in the right ear and 78 percent in the left ear. With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level IV impairment designation in the right ear, and a Level III impairment designation for the left ear. A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row III, the better ear, with column IV, the poorer ear.

The Veteran was provided another VA audiological examination in October 2014. Audiological evaluation disclosed an average auditory threshold at 53 dB in the right ear and 51 dB in the left ear. Speech discrimination testing using the Maryland CNC test disclosed 92 percent word recognition in the right ear and 80 percent in the left ear. With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level I impairment designation in the right ear, and a Level IV impairment designation for the left ear. The Board observes that a 0 percent evaluation would have been assigned, but the RO determined that sustained improvement was not shown and continued the Veteran's 10 percent evaluation. 

The Veteran was afforded another a VA audiological examination in June 2015. Audiological evaluation disclosed an average auditory threshold at 49 dB in the right ear and 58 dB in the left ear. Speech discrimination testing using the Maryland CNC test disclosed 88 percent word recognition in the right ear and 72 percent in the left ear. With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level II impairment designation in the right ear, and a Level V impairment designation for the left ear. A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row II, the better ear, with column V, the poorer ear.

The Veteran was again afforded a VA audiological examination in February 2016. Audiological evaluation disclosed an average auditory threshold at 53 dB in the right ear and 59 dB in the left ear. Speech discrimination testing using the Maryland CNC test disclosed 80 percent word recognition in the right ear and 90 percent in the left ear. With mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss and hearing discrimination score results in Level IV impairment designation in the right ear, and a Level III impairment designation for the left ear. A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row III, the better ear, with column IV, the poorer ear.

In April 2017, the Veteran testified that he has to use the speaker function in order to operate his phone. He also complained that his hearing aids sometimes feel like earplugs and hears buzzing in his ears when he takes them out. 

The Board has considered whether the RO correctly and accurately assigned numeric designations for the Veteran's impairments after the audiometric evaluations were performed in this case and properly performed the mechanical application of the designations to assign the Veteran's bilateral hearing loss disability evaluation for compensation purposes. 38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100. Here, the Board finds that the determinations made by the RO are correct. There is simply no medical evidence that the Veteran's hearing loss disability meets or exceeds the criteria for a 10 percent evaluation at any time during the appeal period. 

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss during the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted"). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116. In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate. Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate. The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing. Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria. The Veteran's hearing loss disability has manifested in difficulty hearing conversations, which causes difficulties functioning in social environments. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds. The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25,202 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss. Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria. See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

With respect to functional impairment due to the Veteran's claimed buzzing in the ears, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities. These symptoms are recognized in the rating schedule as symptoms of tinnitus (Diagnostic Code 6260) or Meniere's syndrome (Diagnostic Code 6205), which are separately compensable disabilities distinct from hearing impairment (Diagnostic Code 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service-connected. Here, the Veteran is already service-connected for tinnitus and has been assigned the maximum 10 percent rating. 

Turning to the question of whether the above stated symptoms are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of buzzing in the ears are related to the service-connected bilateral hearing loss, the Board is precluded from finding such a relationship exists. See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service connected evaluation. . . [is] to be avoided."). Additionally, the Veteran is already separately rated for tinnitus. For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration.

The preponderance of the evidence is against the Veteran's claim for an increased rating. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraine Headaches

The Veteran also appeals the denial of a rating in excess of 30 percent for migraine headaches. 

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under Diagnostic Code 8100, a 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. A 50 percent evaluation is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating." A lay definition of the term is that it means "utter physical exhaustion or helplessness." See Webster's New World Dictionary of American English, 1080 (3rd ed. 1986). A medical definition of this term is that it means "extreme exhaustion or powerlessness." See Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994).

The Board observes that the Veteran has received some VA treatment for his condition, including medication. For instance, a February 2014 VA treatment report shows that the Veteran was suffering from headaches, but they were not really bothering him anymore. A September 2014 VA treatment report shows that the Veteran stated his headaches occur about twice per week, but he denied any dizziness or lightheadedness. A March 2015 VA treatment report noted the Veteran's history of chronic headaches. At that time, the Veteran requested a refill of his prescription medication, but he stated that he did not take the medication as often as he used to. He also stated that he currently had a minor headache, with no symptoms of dizziness, lightheadedness, or changes in cognitive ability. 

The Veteran was afforded a VA examination, via telephone interview, in July 2015. The examiner reported that the Veteran has very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability. However, the examiner noted that these attacks occur on average, once per month. The examiner further noted that the Veteran's headaches do not impact his ability to work. 

A review of available records without in person examination was performed in January 2016. The report shows that once every month, the Veteran had characteristic prostrating attacks of migraine or non-migraine headache pain. It was noted that he has very prostrating and prolonged attacks of migraines productive of severe economic inadaptability. It was also noted that Veteran had mild functional limitation due to headaches.

A clarification opinion was obtained from the prior VA examiner in March 2016. It was stated that he had reviewed the conflicting medical evidence. The examiner found that a review of the Veteran's medical record shows no evidence of very prostrating and prolonged attacks of migraines or non-migraine headache pain productive of severe economic inadaptability. 

In April 2017, the Veteran testified that he suffers from sharp pains in his head, which at times occurred once or twice per week, but other times might not occur for a month. The head pain was described as lasting for 2 to 3 hours at a time. The Veteran also reported a sensitivity to bright lights. 

Taken as a whole, the evidence does not show "very frequent" prostrating attacks productive of severe economic inadaptability, as contemplated by the maximum 50 percent component of Diagnostic Code 8100. Although the January 2016 VA examiner had marked this box in the section of both examinations, it was later clarified that the headaches are not very frequent and completely prostrating. Moreover, while the Veteran has received some VA treatment, the reports do not indicate a history of severe headaches.

The Board acknowledges the Veteran's contention that his headaches warrant a higher rating. The Veteran is competent to report his headache symptoms as such come through the senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995). However, as indicated above, his characterization of his headaches, in conjunction with the objective clinical record, do not support a basis for a higher rating in the context of the applicable criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8100. In this instance, the lay and medical evidence is against a higher disability evaluation for headaches. 

The preponderance of the evidence is against the Veteran's claim for an increased rating. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


PTSD

The Veteran appeals the denial of a rating in excess of 50 percent for PTSD. 

The Veteran's service-connected PTSD is under Diagnostic Code 9411. 38 C.F.R. § 4.130. Diagnostic Code 9411 is included in the General Rating Formula for Mental Disorders (General Rating Formula). Under the General Rating Formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Based on the evidence presented, the Board finds that a rating in excess of 50 percent is not warranted. A review of the record discloses that the Veteran's symptoms during the appeal period are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9411. Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated.

As an initial matter, the Board notes that the Veteran has received VA treatment, some therapy, and prescription medications for his PTSD. VA treatment reports note in June 2011 that he denied anxiety, depression, and severe anger. His mood had been stable and less depressed due to spring weather. He stated that he had been sleeping better and felt more rested due to using a CPAP machine. He also reported having fewer nightmares about Vietnam since starting on Prazosin. The Veteran's GAF score was 60.

In association with his claim for increase, the Veteran was provided a VA examination in August 2011. The Veteran reported that he lives with his girlfriend and has frequent visits with his grandchildren. He claimed to enjoy activities such as working on his garden and on his tractor and motorcycle. He also stated that he has a boat and enjoys going out with friends. The examiner noted that the Veteran's prior VA treatment showed GAF scores ranging from 50 to 60. Upon examination, the Veteran was alert, oriented, cooperative, and his appearance was normal. According to the examiner, the Veteran was reported to have symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran denied having any suicidal ideations, hallucinations, or delusions. The Veteran was noted to have no problems with impulse control, and he denied obsessive/ritualistic behavior. The examiner stated the Veteran's PTSD symptoms are best summarized as causing occupational and social impairment with reduced reliability and productivity. The Veteran's GAF score was 60. 

Additional VA treatment records through 2014 show continued treatment for PTSD, including medication and therapy. These records show a history of sleep disturbances, depression, and increased irritability. 

The Veteran was provided another VA examination in October 2014. The Veteran reported that he still lives with girlfriend and that his grandchildren had been living with them, but they recently moved out. He stated that he has few friends and spends much of his time repairing small engines in his garage. Upon examination, the Veteran was alert, oriented, cooperative, and his appearance was normal. According to the examiner, the Veteran was reported to have symptoms of anxiety, suspiciousness, and chronic sleep impairment. The Veteran denied having any suicidal ideations, hallucinations, delusions, or panic attacks. The Veteran was noted to have no problems with impulse control, and he denied obsessive/ritualistic behavior. The examiner again stated the Veteran's PTSD symptoms are best summarized as causing occupational and social impairment with reduced reliability and productivity. The examiner commented that the Veteran's symptoms may have decreased as a result of medication and the fact that the Veteran limits his exposure to potentially triggering situations. 

VA treatment records from February 2015 show that the Veteran's mood and energy were good. He denied violent thoughts. He also reported that his mood was generally stable. 

At the Veteran's March 2015 DRO hearing, he complained of sleeping problems suspiciousness, and paranoia. He stated that he tended to isolate himself and did not like being around large groups of people. He also stated that he was irritable and susceptible to bursts of anger, but that his family helps him cope with his symptoms.

The Veteran was afforded another VA examination in August 2015. The Veteran reported no change in his current home environment. He also reported that he still enjoys working on small engines. He stated that he occasionally goes out to eat with his girlfriend and sometimes visits with his friends. Upon examination, the Veteran was alert, oriented, cooperative, and his appearance was normal. According to the examiner, the Veteran was reported to have symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss. Again, the examiner determined that the Veteran's PTSD symptoms are best summarized as causing occupational and social impairment with reduced reliability and productivity. The examiner commented that the Veteran's symptoms are essentially unchanged since his previous VA examination. The examiner also suggested that the Veteran might be tending to downplay his symptoms to an extent. 

VA treatment records through February 2016 show that the Veteran continued to report his mood as good, with no mood swings, irritability, anger, or paranoia. His symptoms were reported as moderately controlled by medication. 

The Veteran received another VA examination in February 2016. The Veteran reported no change in his present living situation and daily activities. Upon examination, the Veteran was alert, oriented, cooperative, and his appearance was normal. He denied thoughts of self-harm or obsessive/ritualistic behavior and his thought processes were deemed normal. According to the examiner, the Veteran was reported to again have symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss. The examiner reiterated that the Veteran's PTSD symptoms are best summarized as causing occupational and social impairment with reduced reliability and productivity.

In April 2017, the Veteran testified that he enjoys working alone on engines in his garage. He stated that he sometimes leaves his house to shop, but did not like being around groups of people. He reported that he had anger issues in the past. He also reported a history of sleeping problems and several instances of paranoia, suspiciousness, and irritability. 

After a review of the evidence of record, the Board finds the Veteran's PTSD symptoms do not warrant a rating in excess of 50 percent. The Veteran's PTSD symptoms consist primarily of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss. The Board notes these symptoms have mostly remained constant throughout the appeal period. 

The above findings, to include the lay statements of record, treatment records and the VA examinations, justify no more than a 50 percent rating during the appeal period. Although the Veteran has consistently reported sleep problems, anxiety, and isolation, the above demonstrates that he can maintain effective and normal relationships, particularly with his girlfriend. The VA examinations revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported some irritability and anger issues, during the same examinations, the examiners found that Veteran posed no threat of danger to himself or others. Although they had the opportunity to do so, the VA examiners did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.

The Board finds that the Veteran has been competent and credible when reporting his symptoms. In considering the Veteran's contentions that his PTSD warrants a higher rating, the Board notes that while he is credible and competent to report on his observable symptoms, examinations conducted by trained medical professionals are more probative in determining the actual degree of occupational and social impairment. 

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating for the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 C.F.R. § 4.3.

All Ratings Claims

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria. The effects of these disabilities have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008). Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Service connection is currently in effect for the following disabilities: PTSD (50 percent disabling); skull, loss of part of, left side, and skill defect, steel barrel-hoop type on opposite side of cranium (30 percent disabling); headaches associated with skull injury (30 percent disabling); hearing loss (10 percent disabling); tinnitus (10 percent disabling); and scar, left temporal area associated with skull (10 percent disabling). The combined rating for his service-connected disabilities is 80 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board acknowledges that there are multiple VA Form 21-8940, Application for Increased Compensation Based on Unemployability of record. On these forms, the Veteran has claimed that his PTSD, headaches, and hearing loss prevent him from securing or following a substantially gainful occupation. According to the Veteran, he last worked for an auto body shop in 1995. He reported a high school education, with no additional training or experience.

A review of the Veteran's Social Security records show that he was denied disability benefits. These records suggested that the Veteran is able to engage in simple, routine, competitive employment. 

The Veteran's VA Vocational rehabilitation file is also of record. These records show that the Veteran frequently missed his appointments and did not follow-up with his counselors. However, it appears that the Veteran did attend occasional counseling, but it is unclear how effective this counseling was for him.

As noted above, the Veteran has received a number of VA examinations for his disabilities. For instance, at a prior VA audiological examination, the examiners found that the Veteran's hearing loss does not significantly affect his vocational potential or limit participation in most work activities. At another examination, it was also noted that the Veteran's headaches only impart mild functional impairment on his employment possibilities. At the recent VA mental health examination, the examiner found that the Veteran's PTSD causes mild to moderate functional impairment to possible employment, with only social and occupational impairment seen as rising to the level of reduced reliability and productivity.

At the Veteran's April 2017 hearing, he described how his service-connected disabilities combined to impact his potential employment. He explained that he worked primarily in auto body shops, but the longest time spent with a single employer was about 6 months. The Veteran stated that he had some problems with his supervisors. He also stated that he later realized his PTSD symptoms contributed to his lack of employment.  

Of particular importance is an April 2017 report from the Veteran's Certified Rehabilitation Counselor. In Ms. M. Stahr's report, she noted the Veteran's current service-connected disabilities and work history. Ms. M. Stahr's report responds to several posed questions, which are transcribed below: 

If [the Veteran] would need to take breaks (go to an area where he can rest) due to headaches/migraines at least two times per week lasting 2-4 hours, would he be considered employable in a competitive market? It is my professional opinion, based upon experience as a vocational counselor and in the field of job placement that if the two, 2-4 hour breaks occurred during a 40-hour work week, [the Veteran] would not be able to maintain competitive employment.

Please state the impact of competitive employment if [the Veteran's] productivity resulted in a decrease of 20% in his employment at least three times per week due to symptoms of PTSD. It is my professional opinion that employees need to maintain at least an 85% level of productivity on a consistent basis to maintain full-time, competitive employment. The 20% decrease in productivity is below that threshold. 

Please state the impact of competitive employment if [the Veteran] was absent at least two days per month due to symptoms of PTSD and his headaches. It is my professional opinion that absenteeism of 2 or more days per month is not tolerated in the national competitive labor market.

In light of the above, the Board finds that the cumulative effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

Thus, the Board finds that the evidence of record supports the grant of TDIU. Given the Veteran's limited occupational experience, along with the evidence discussed in his pertinent VA examinations, his treatment records, his statements regarding employment, and the report from his Vocational Rehabilitation Counselor , the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. Further, no VA examiner has commented specifically on the Veteran's employability when considering the Veteran's overall disability picture. Meanwhile, the report from the Veteran's Certified Rehabilitation Counselor helps shed light on this issue. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


